Case 1:21-cv-21443-KMW Document 2 Entered on FLSD Docket 04/15/2021 Page 1 of 8




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                                  MIAMI DIVISION

                                                        CASE NO.

  RICHARD WEST,

                 Plaintiff,

  vs.

  NCL (BAHAMAS) LTD. a Bermuda
  corporation d/b/a NORWEGIAN
  CRUISE LINES,

              Defendant.
  _______________________________/

                                                     COMPLAINT

         Plaintiff RICHARD WEST, a Massachusetts citizen and resident, sues Defendant, NCL

  (BAHAMAS) LTD., a Bermuda corporation with its principal place of business in Florida, doing

  business as NORWEGIAN CRUISE LINES, and alleges:

                                     JURISDICTION, VENUE AND PARTIES

         1.      This is an action for damages in excess of seventy-five thousand ($75,000.00)

  dollars, exclusive of interest and costs.

         2.      Plaintiff RICHARD WEST is sui juris and is a resident and citizen of the State of

  Massachusetts.

         3.      Defendant NCL (BAHAMAS) LTD. is a Bermuda corporation with its principal

  place of business in Miami, Miami-Dade County, Florida. At all material times Defendant NCL

  (BAHAMAS) LTD. has done business under the fictitious name “NORWEGIAN CRUISE

  LINES.” For federal jurisdictional purposes, Defendant NCL (BAHAMAS) LTD. is both a


                          GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
                   Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                                  www.injuryattorneyfla.com
Case 1:21-cv-21443-KMW Document 2 Entered on FLSD Docket 04/15/2021 Page 2 of 8

  WEST v. NCL, ETC.
  CASE NO.

  citizen of Bermuda and a citizen of Florida.

          4.      Subject matter jurisdiction exists based on diversity jurisdiction pursuant to 28

  U.S.C. §1332, since Plaintiff is a resident and citizen of the State of Massachusetts and the

  Defendant is a citizen of Florida for purposes of 28 U.S.C. §1332 since its principal place of

  business is in Florida. The amount of damages claimed exceeds $75,000.00, the threshold

  amount for federal jurisdiction under 28 U.S.C. §1332. The injuries and damages alleged in

  Paragraphs 13 and 14 below, including a distal quadriceps tendon rupture with an avulsion

  fracture that resulted in Foot Drop, support an award of damages in excess of $75,000.00.

          5.      At all material times, Defendant has conducted ongoing substantial and not

  isolated business activities in Miami-Dade County, Florida, in the Southern District of Florida,

  so that in personam jurisdiction over the Defendant exists in the United States District Court for

  the Southern District of Florida.

          6.      At all material times, the Defendant has engaged in the business of operating

  maritime cruise vessels for paying passengers, including the Plaintiff.

          7.      In the operative ticket contract, the Defendant requires fare paying passengers

  such as the Plaintiff to bring any lawsuit against the Defendant arising out of injuries or events

  occurring on the cruise voyage in this federal judicial district. Accordingly, venue is proper in

  this Court.

          8.      Venue is also proper in this district because the Defendant's principal place of

  business is located within this district.

          9.      Plaintiff has complied with all conditions precedent to bringing this action. The

  Plaintiff reported the accident to the ship's medical crew shortly after it occurred, and an incident

  report and written medical records were prepared onboard the ship. Furthermore, the Plaintiff

                                                               2
                          GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
                   Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                                  www.injuryattorneyfla.com
Case 1:21-cv-21443-KMW Document 2 Entered on FLSD Docket 04/15/2021 Page 3 of 8

  WEST v. NCL, ETC.
  CASE NO.

  gave the Defendant timely written notice of her claim as required by the ticket contract, and now

  files suit within the time period provided by the ticket contract as amended by stipulation of the

  company.

                                  LIABILITY AND DAMAGE ALLEGATIONS
                                        COMMON TO ALL COUNTS

         10.      At all material times, Defendant was engaged in the business of operating

  maritime cruise vessels for fare paying passengers and for this purpose operated, among other

  vessels, the M/S “GETAWAy.”

         11.      At all material times, including the accident date of April 15, 2019, the Plaintiff

  was a fare paying passenger aboard the M/S GETAWAY and in that capacity was lawfully

  present aboard the vessel.

         12.      On or about April 15, 2019, there existed a hazardous or dangerous condition

  aboard the M/S GETAWAY on Deck 15; to-wit: a wet, foreign, or transitory substance on the

  ground.

            13.   At the time and place referred to in the preceding paragraph, the Plaintiff, while

  attempting to traverse deck 15, slipped on the wet, foreign, or transitory substance and fell, and

  sustained serious injuries including a ruptured quadriceps, an avulsion fracture, and resulting

  Foot Drop.

         14.      The Defendant is vicariously liable for the negligent acts and omissions of its

  employees, agents, and/or independent contractors committed during the course and scope of

  their employment with NCL, including their failure to reasonably warn the Plaintiff about the

  unreasonably dangerous nature of the interior flooring when wet.

         15.      At all material times, Defendant knew or should have known that the subject

  flooring was unreasonably dangerous because of its knowledge of prior similar incidents that
                                              3
                          GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
                   Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                                  www.injuryattorneyfla.com
Case 1:21-cv-21443-KMW Document 2 Entered on FLSD Docket 04/15/2021 Page 4 of 8

  WEST v. NCL, ETC.
  CASE NO.

  occurred on that flooring material aboard the GETAWAY and other vessels in its fleet of cruise

  ships. See Cosmo v. Carnival Corporation, 272 F.Supp.3d 1336, 1341 (S.D. Fla. 2017). Moreover,

  upon information and belief GETAWAY has received several passenger complaints/comments

  about the unreasonably dangerous nature of the interior flooring in its fleet. In addition,

  GETAWAY knew or should have known of the dangerous wet, foreign or transitory substance

  on the floor because it had employees in the area and there was sufficient time, in excess of

  twenty minutes, for the employees to appropriately detect the dangerous substance and take

  corrective measures. See Plott v. NCL America, LLC, 786 Fed. Appx. 199, 201, 203 (11th Cir.

  2019); Guevara v. NCL (Bahamas) Ltd., 920 F.3d 710, 722 (11th Cir. 2019).

         16.     As a direct and proximate result of the slip and fall referenced in the preceding

  paragraph, the Plaintiff RICHARD WEST was injured in and about his body and extremities,

  sustained injuries, suffered pain and mental anguish therefrom, incurred past and future medical

  and related expenses in the treatment of his injuries, sustained disability, physical impairment,

  loss of future earning capacity, and suffered shame, humiliation, and the loss of capacity to enjoy

  life. These damages are permanent or continuing in their nature and the Plaintiff RICHARD

  WEST will continue to sustain these damages in the future.

                                   COUNT I - NEGLIGENT MAINTENANCE

         17.     The Plaintiff adopts, realleges and incorporates by reference all allegations of

  Paragraphs 1 through 16 above and further alleges the following matters.

         18.     At all material times Defendant NORWEGIAN CRUISE LINES owed the

  Plaintiff, as a fare paying passenger lawfully on board its vessel, a duty of reasonable care for his

  safety, including a duty to maintain the decks and walkways on its vessel in a condition

  reasonably safe for passengers traversing them.

                                                              4
                         GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
                  Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                                 www.injuryattorneyfla.com
Case 1:21-cv-21443-KMW Document 2 Entered on FLSD Docket 04/15/2021 Page 5 of 8

  WEST v. NCL, ETC.
  CASE NO.

         19.     At all material times Defendant NORWEGIAN CRUISE LINES was vicariously

  liable for any negligence or failure to exercise reasonable care by its crewmembers onboard the

  "M/S GETAWAY" while those crewmembers were acting or failing to act in furtherance of the

  business of the vessel.

         20.     At all material times there existed a hazardous condition on the "M/S

  GETAWAY,” to-wit: a wet, foreign, or transitory substance on Deck 15, upon which the

  Plaintiff slipped and fell, thereby sustaining serious injuries.

         21.     At all material times, the hazardous condition referred to in the preceding

  paragraph was in a high traffic area regularly traversed by large numbers of passengers and

  crewmembers on board the vessel.

         22.     At all material times, Defendant knew or should have known that the subject

  flooring was unreasonably dangerous because of its knowledge of prior similar incidents that

  occurred on that flooring material aboard the GETAWAY and other vessels in its fleet of cruise

  ships. See Cosmo v. Carnival Corporation, 272 F.Supp.3d 1336, 1341 (S.D. Fla. 2017). Moreover,

  upon information and belief GETAWAY has received several passenger complaints/comments

  about the unreasonably dangerous nature of the interior flooring in its fleet. In addition,

  GETAWAY knew or should have known of the dangerous wet, foreign or transitory substance

  on the floor because it had employees in the area and there was sufficient time, in excess of

  twenty minutes, for the employees to appropriately detect the dangerous substance and take

  corrective measures. See Plott v. NCL America, LLC, 786 Fed. Appx. 199, 20123.

         23.     Notwithstanding the actual or constructive knowledge of NORWEGIAN CRUISE

  LINES and its crewmembers alleged above, NORWEGIAN CRUISE LINE’S crewmembers on

  board the "M/S GETAWAY" responsible for maintenance of the vessel failed adequately to

                                                               5
                          GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
                   Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                                  www.injuryattorneyfla.com
Case 1:21-cv-21443-KMW Document 2 Entered on FLSD Docket 04/15/2021 Page 6 of 8

  WEST v. NCL, ETC.
  CASE NO.

  inspect the walking/jogging pathway on which the Plaintiff fell for hazards such as the

  protruding lounge chair, and failed to maintain Deck 15 before the Plaintiff slipped and fell as

  alleged above by cleaning the wet, foreign or transitory substance, cordoning off the area,

  redirecting passengers, or otherwise.

          24.     Since the acts and omissions of crewmembers referred to above are acts and

  omissions of NORWEGIAN CRUISE LINE’S crewmembers acting in furtherance of the vessel's

  business, maintenance of the vessel, NORWEGIAN CRUISE LINE is vicariously liable for these

  negligent acts and omissions by its crewmembers.

          25.     As a direct and proximate result of the negligent acts or omissions of

  crewmembers alleged above, for which NORWEGIAN CRUISE LINE is vicariously liable as

  alleged above, the Plaintiff RICHARD WEST has sustained and will continue in the future to

  sustain the damages alleged in Paragraph 16 above.

          WHEREFORE, the Plaintiff demands judgment against the Defendant for damages and

  the costs of this action and further demands trial by jury of all issues so triable as of right.

                                COUNT II - NEGLIGENT FAILURE TO WARN

          26.     The Plaintiff adopts, realleges and incorporates by reference all allegations of

  Paragraphs 1 through 16 above and further alleges the following matters.

          27.     At all material times Defendant NORWEGIAN CRUISE LINES owed the

  Plaintiff, as a fare paying passenger lawfully on board its vessel, a duty of reasonable care for his

  safety, including a duty to warn her adequately of potential slip and fall hazards on onboard

  decks and walkways.

          28.     At all material times Defendant NORWEGIAN CRUISE LINES was vicariously

  liable for any negligence or failure to exercise reasonable care by its crewmembers onboard the

                                                               6
                          GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
                   Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                                  www.injuryattorneyfla.com
Case 1:21-cv-21443-KMW Document 2 Entered on FLSD Docket 04/15/2021 Page 7 of 8

  WEST v. NCL, ETC.
  CASE NO.

  "M/S BLISS" while those crewmembers were acting or failing to act in furtherance of the

  business of the vessel.

          29.     At all material times there existed a slip and fall hazard on Deck 15 of the "M/S

  GETAWAY” to-wit: a wet, foreign, or transitory substance, upon which the Plaintiff slipped and

  fell, thereby sustaining serious injuries.

          30.     At all material times, Defendant knew or should have known that the subject

  flooring was unreasonably dangerous because of its knowledge of prior similar incidents that

  occurred on that flooring material aboard the GETAWAY and other vessels in its fleet of cruise

  ships. See Cosmo v. Carnival Corporation, 272 F.Supp.3d 1336, 1341 (S.D. Fla. 2017). Moreover,

  upon information and belief Defendant has received several passenger complaints/comments about

  the unreasonably dangerous nature of the interior flooring in its fleet. In addition, Defendant knew

  or should have known of the dangerous wet, foreign or transitory substance on the floor because

  it had employees in the area and there was sufficient time, in excess of twenty minutes, for the

  employees to appropriately detect the dangerous substance and take corrective measures. See

  Plott v. NCL America, LLC, 786 Fed. Appx. 199, 201

          31.     Notwithstanding the actual or constructive knowledge of NORWEGIAN CRUISE

  LINES and its crewmembers alleged above, NORWEGIAN CRUISE LINE’S crewmembers on

  board the "M/S GETAWAY" responsible for warning passengers of slip and fall hazards failed

  adequately to warn passengers of the hazard posed by the wet, foreign, or transitory substance

  through appropriate signage or markings, oral or written warnings, or otherwise.

          32.     Since the acts and omissions of crewmembers referred to above are acts and

  omissions of NORWEGIAN CRUISE LINE’S crewmembers acting in furtherance of the vessel's

  business, maintenance of the vessel, NORWEGIAN CRUISE LINE is vicariously liable for these

                                                               7
                          GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
                   Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                                  www.injuryattorneyfla.com
Case 1:21-cv-21443-KMW Document 2 Entered on FLSD Docket 04/15/2021 Page 8 of 8

  WEST v. NCL, ETC.
  CASE NO.

  negligent acts and omissions by its crewmembers.

          33.     As a direct and proximate result of the negligent acts or omissions of

  crewmembers alleged above, for which NORWEGIAN CRUISE LINE is vicariously liable as

  alleged above, the Plaintiff RICHARD WEST has sustained and will continue in the future to

  sustain the damages alleged in Paragraph 16 above.

          WHEREFORE, the Plaintiff demands judgment against the Defendant for damages and

  the costs of this action and further demands trial by jury of all issues so triable as of right.



                                         DEMAND FOR JURY TRIAL

          The Plaintiff hereby demands trial by jury of all issues so triable as of right.

  Executed this 15th day of April, 2021.

                                                          s/NICHOLAS I. GERSON
                                                          NICHOLAS I. GERSON
                                                          Florida Bar No. 0020899
                                                          ngerson@gslawusa.com
                                                          filing@gslawusa.com
                                                          PHILIP M. GERSON
                                                          Florida Bar No. 127290
                                                          pgerson@gslawusa.com
                                                          EDWARD S. SCHWARTZ
                                                          Florida Bar No. 346721
                                                          eschwartz@gslawusa.com
                                                          DAVID MARKEL
                                                          Florida Bar No. 78306
                                                          dmarkel@gslawusa.com
                                                          RAUL G. DELGADO II, Esq.
                                                          Florida Bar No. 94004
                                                          GERSON & SCHWARTZ, P.A.
                                                          Attorneys for Plaintiff
                                                          1980 Coral Way
                                                          Miami, FL 33145-2624
                                                          Telephone:     (305) 371-6000
                                                          Facsimile:     (305) 371-5749


                                                               8
                          GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
                   Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                                  www.injuryattorneyfla.com
